DETAILED ACTION
This is the first action on the merits for application 17/266,647 filed on 02/08/2021.  Claims 11-25 are pending; claims 11-17, 22-23, 25 will be examined. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021; 01/14/2022 have been considered by the examiner.
Election/Restrictions
Applicant’s election of Species 4, Fig.7 in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-21, 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter: “the drive shaft”, “second centrifugal force”. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka (US 20180313409)
Claim 11: a hybrid module for a drivetrain of a motor vehicle (Figs 1-3), comprising: 
a separating clutch (4) for coupling an input-side drive shaft (1a) with an output-side intermediate shaft (23); 
an actuating device (45, 42, 46) for actuating the separating clutch, co-rotatable with the drive shaft or with the intermediate shaft (e.g. 45 is co-rotatable with shaft 411, and 411 is spline coupled to left end portion of output shaft 1a), and comprising: a pressure chamber (sp4) connectable to a pressure source arranged to provide a hydraulic actuating pressure through a hydraulic medium (see ¶ [0044]); and
Leftward pressing force acting on the clutch piston 45 is mostly biasing force of the return spring 46 and centrifugal hydraulic pressure produced by rotation of the clutch proper, and engaging force of the disconnect clutch 4 can be adjusted by adjusting hydraulic force counter to this pressing force acting in the oil chamber SP4.) for at least partially compensating a change in pressure in the pressure chamber from a first centrifugal force acting on the hydraulic medium.
Claim 12: wherein: the drive shaft (1a) is a crankshaft of an internal combustion engine arranged for mechanically driving the motor vehicle (¶ [0014]); and the intermediate shaft is a rotor shaft for an electric machine arranged for electrically driving the motor vehicle (¶ [0033]).
Claim 13: the actuating device comprises a single supply line for supplying the hydraulic medium (see annotated fig. below); and the supply line communicates with the pressure chamber past the compensation device.
    PNG
    media_image1.png
    753
    591
    media_image1.png
    Greyscale

Claim 14: wherein the compensation device is designed to build up a compensation force acting on the pressure chamber from a second centrifugal force acting on the compensation device (¶[0044]: The centrifugal force produced by rotation of the clutch acting on SP5 produces a compensation force on the actuating piston).
Claim 15: wherein: the pressure chamber comprises an axially displaceable partition wall (axial portion of 45); and the compensation force acts on the axially displaceable partition wall (see ¶ [0044]).
Claim 16: wherein: the pressure chamber comprises an axially displaceable partition wall (axial portion of piston 45); 
the compensation device comprises a sensing element (46); the sensing element is deformable or displaceable due to a second centrifugal force to provide a compensation force corresponding to the second centrifugal force (¶ [0043]-[0044]; the clutch piston 45 is pushed leftward by biasing force of the return spring 46; and engaging force of the disconnect clutch 4 can be adjusted by adjusting hydraulic force counter to this pressing force acting in the oil chamber SP4); and the axially displaceable partition wall is arranged to receive the compensation force.
Claim 17: the sensing element is a spring element (46)
Claim(s) 11, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayasaki (US 5421439)
Claim 11: a hybrid module for a drivetrain of a motor vehicle (Fig.1), comprising: 
a separating clutch (14-16) for coupling an input-side drive shaft (12) with an output-side intermediate shaft (11);  
an actuating device (17, 21) for actuating the separating clutch, co-rotatable with the drive shaft or with the intermediate shaft (e.g. a clutch hub 14 which is coaxially mounted at its inner end on a rotation shaft 11 through a spline connection), and comprising: a pressure chamber (20) connectable to a pressure source arranged to provide a hydraulic actuating pressure through a hydraulic medium (chamber 20 is communicated with oil passages 24a and 24b through a port 25 formed in the clutch drum 15.); and
 a compensation device (col.4 line 65-col.5 line 16 e.g. When the fluid chamber 18 is discharged into the open air through the fine clearance 29 and the annular groove 26. Thus, the movement of the piston 17 from the leftmost rest position due to the force of the springs 21 and pressure from chamber 20. Often, the exhaust of hydraulic pressure is often incomplete; which means part of the fluid in hydraulic chamber 18 is not exhausted as a result of centrifugal force generated by rotation of the clutch, thereby generate a centrifugal force hydraulic pressure.  The centrifugal force hydraulic pressure from chamber 18 still generates a centrifugal force to act on piston 17 to push piston 17 to the rightward.  However, the biasing force that applied to piston 17 will be partially compensated/adjusted by a change in hydraulic pressure in the pressure chamber 20.) for at least partially compensating a change in pressure in the pressure chamber from a first centrifugal force acting on the hydraulic medium.
Claim 25: wherein: the actuating device (e.g. 17) is connected to a one of the drive shaft (12) or the intermediate shaft in a rotationally fixed manner; and the one of the drive shaft (12 has supply bore 24a,24b) or the intermediate shaft comprises a supply bore for supplying the hydraulic medium to the pressure chamber (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 20180313409) in view of Lee (US 6675944)
	Claim 22: wherein: the actuation device comprises a housing (42); the pressure chamber is partially delimited by an axially displaceable partition wall (axial portion of 45); the compensation device comprises a spring element (46) that runs radially; and

Lee teaches pressure chamber (18, Fig.1), a spring element (20) that is convexly inward (see Fig.1; spring 20 that curved convexly at its central portion), the spring element is arranged to deform due to a second centrifugal force that reduces an extent of its convexity to apply an axially directed compensation force to the pressure chamber (col.4 lines 38-53).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to employ the spring that is convexly inward and the spring element is arranged to deform due to a second centrifugal force that reduces an extent of its convexity to apply an axially directed compensation force to the pressure chamber as taught by Lee in the invention of Iizuka for the purpose of preventing inadvertent movement of piston toward the clutch plates (see col.4 lines 55-56)
Claim 23: Iizuka and Lee disclose limitation as set forth above. Besides, Iizuka teaches wherein the spring element is a helical compression spring (see Fig.1, 46 is compression spring) or a leaf spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/          Examiner, Art Unit 3659